Citation Nr: 0127600	
Decision Date: 12/21/01    Archive Date: 12/28/01

DOCKET NO.  00-20 642A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel



INTRODUCTION

The veteran had active service from June 1963 to April 1967.  
The veteran died in May 1999.  This matter comes before the 
Board of Veterans' Appeals (BVA or Board) on appeal from a 
July 2000 rating decision of the Department of Veterans 
Affairs (VA) Regional Office in Indianapolis, Indiana (RO) 
which denied the benefit sought on appeal.  The appellant is 
the veteran's widow.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran's death certificate shows that he died in May 
1999 as a consequence of squamous cell lung cancer due to 
smoking.  

3.  At the time of the veteran's death, service connection 
was not in effect for any disability.

4.  The veteran served in Thailand from May 1966 to April 
1967.

5.  The veteran was awarded or authorized to receive the 
Vietnam Service Medal and Vietnam Campaign Medal.  

6.  The veteran's lung cancer was not manifested within 30 
years of his service, and is not shown to be causally or 
etiologically related to the veteran's service.



CONCLUSION OF LAW

The veteran's death was not caused by, or substantially or 
materially contributed to by a disability of service origin, 
nor may the veteran's death be presumed to be related to 
service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5103A, 
5107(b) (West 1991 & Supp. 2001); 66 Fed. Reg. 45,630-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.159); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312, 
3.313 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the appellant's claim that the 
veteran's death is related to his active service.  
Specifically, the appellant maintains that the veteran was 
exposed to Agent Orange during his service, and that the 
veteran's squamous cell lung cancer was caused by this 
exposure, leading to his death.

As a preliminary matter, the Board finds that all relevant 
facts have been properly and sufficiently developed and that 
no further assistance to the appellant is required in order 
to comply with the duty to assist as mandated by the Veterans 
Claims Assistance Act.  See 38 U.S.C.A. § 5103A (West Supp. 
2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159).  This law sets forth 
requirements for assisting a claimant in developing the facts 
pertinent to his or her claim.  In this regard, the Board 
notes that VA fulfilled its duty to assist the appellant by 
obtaining and fully developing all relevant evidence 
necessary for an equitable disposition of the issue on 
appeal.  The RO obtained relevant medical records.  The 
statement of the case provided to the appellant informed her 
of the pertinent laws and regulations and the evidence 
necessary to substantiate her claim. As such, the Board finds 
that the duty to assist was satisfied and the case is ready 
for appellate review.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) ("[I]f BVA determines that [an] omission . . . 
did not prejudice the claimant or violate VA's statutory duty 
to assist, BVA [can] properly render a decision on the 
appeal....").

According to VA law and regulations, service connection may 
be granted for disabilities resulting from a disease or 
injury incurred or aggravated during active service.  See 
38 U.S.C.A. § 1110 (West 1999); 38 C.F.R. § 3.303 (2000).  
The death of a veteran will be considered as having been due 
to a service connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  See 38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312(a).  Medical evidence is required to 
establish a causal connection between service or a disability 
of service origin and the veteran's death.  See Van Slack v. 
Brown, 5 Vet. App. 499, 502 (1993).

Diseases associated with exposure to certain herbicide 
agents, listed in 38 C.F.R. § 3.309, will be considered to 
have been incurred in service under certain specified 
conditions, even though there is no evidence of such a 
disease during the veteran's period of service.  If a veteran 
was exposed to an herbicide agent during active military, 
naval, or air service, the following diseases will be service 
connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) 
are met, provided that the rebuttable presumption provisions 
of 38 C.F.R. § 3.307(d) are also met: chloracne or other 
acneform disease consistent with chloracne, Hodgkin's 
disease, non-Hodgkin's lymphoma, porphyria cutanea tarda, 
multiple myeloma, prostate cancer, respiratory cancers (of 
the lung, bronchus, larynx, or trachea), and soft-tissue 
sarcoma.  See 38 C.F.R. § 3.309(e).  

A presumption of exposure to Agent Orange is not warranted 
where a veteran does not have one of the diseases listed at 
38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  
See McCartt v. West, 12 Vet. App. 164 (1999).  A presumption 
of service connection based on exposure to herbicides is not 
warranted for any condition for which the Secretary of the 
Department of Veterans Affairs has not specifically 
determined a presumption of service connection is warranted.  
See Notice, 64 Fed. Reg. 59232-59243 (1999).

The diseases listed at 38 C.F.R. § 3.309(e) must have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda must 
have become manifest to a degree of 10 percent or more within 
a year, and respiratory cancers within 30 years, after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  See 
38 C.F.R. § 3.307(a)(6)(ii).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, 
§ 5, 98 Stat. 2725, 2727-29 (1984), does not preclude 
establishment of service connection with proof of actual 
direct causation.  See Combee v. Brown, 34 F. 3d 1039 (Fed. 
Cir. 1994).

The veteran had active service from June 1963 to April 1967 
and he died in May 1999.  The veteran is reported to have 
foreign service in Thailand from May 10, 1966 to April 19, 
1967.  However, the veteran's DD 214 shows that the veteran 
was awarded or authorized to receive the Vietnam Service 
Medal and the Vietnam Campaign Medal.  According to the 
veteran's death certificate, his death was due to squamous 
cell lung cancer due to or as a consequence of smoking.  The 
death certificate also listed emphysema and superior vena 
cava syndrome as other significant conditions that 
contributed to the death.

The Board notes that respiratory cancers, including squamous 
cell cancer of the lung, are statutorily recognized as one of 
the diseases attributable to Agent Orange exposure.  See 
38 C.F.R. § 3.309 (e) (2000).  In order to warrant service 
connection for lung cancer under these laws and regulations, 
the lung cancer must have manifested within 30 years of the 
veteran's last exposure, or in this case, by April 26, 1997.  
However, as set forth below, there is no medical evidence of 
record demonstrating that the veteran's lung cancer 
manifested within 30 years from the date of last exposure to 
Agent Orange.  See 38 C.F.R. § 3.307(a)(6), (d).  
Furthermore, there is no medical evidence of record that 
establishes a link between the veteran's service and his 
death.

Service medical records contain no evidence of lung cancer.  
The veteran's entrance examination, dated June 1963, and the 
veteran's separation examination, dated March 1967, both show 
a diagnosis of pectus excavatum as the only abnormality of 
the lungs and chest.  Nonetheless, both examination reports 
show that the veteran's chest x-rays were normal.  

A review of the private medical evidence of record reveals 
that the veteran was diagnosed with squamous cell cancer of 
the lung in October 1998.  Private medical records dated 
October 1998 show that the veteran was admitted to St. Joseph 
Medical Center for right upper lobe pneumonia with 
questionable underlying neoplasm.  A chest and neck CT scan 
were indicative of neoplastic encasement of the central 
region of the lung and in the A-E recess area, with almost 
complete obstruction of the bronchus intermedius, small right 
pleural effusion, and a severely compression superior vena 
cava.  A bronchoscopy revealed probable bronchogenic 
carcinoma of the right upper lobe, involving the right upper 
lobe bronchus, right main bronchus, and the subcarinal area.  
A biopsy of the right main bronchus revealed Grade II 
squamous cell carcinoma.  The report of history and physical 
noted that the veteran was a chronic smoker with a 40 pack-
year smoking history.  The discharge summary also noted that 
the veteran's tumor was unresectable and that the veteran had 
chronic obstructive pulmonary disease.

In November 1998, the veteran had a pulmonary consultation 
due to increased shortness of breath.  Physical examination 
showed mild swelling of the neck, elevated neck veins, very 
sparse and low-pitched wheezes of the lungs bilaterally, and 
evidence of clubbing of the extremities.  A chest x-ray 
showed dense consolidation and atelectasis of the right upper 
lobe and a possible increased pleural reaction, along with a 
borderline cardiomegaly.  The diagnoses included shortness of 
breath, mild superior vena cava syndrome, and chronic 
obstructive pulmonary disease.  In addition, the consultation 
report confirmed the diagnosis of squamous cell carcinoma 
involving the right upper lobe, main stem bronchus, and 
superior vena cava.  

A November 1998 radiology report indicated that chest x-rays 
showed a stable right hilar/suprahilar mass and post-
obstructive atelectasis/infiltrate.  In January 1999, chest 
x-rays were negative for changes.  A March 1999 radiology 
report stated that a chest x-ray showed progressive pleural 
parenchymal opacity in the right upper chest with a small 
fluid level anterior and superior to the right hilum.  The 
radiologist opined that this could represent post-obstructive 
or post-radiation change with necrosis.  The x-ray also 
showed an otherwise stable chest.

Treatment notes dated October 1998 to April 1999 indicate 
that the veteran had problems tolerating his chemotherapy 
treatment, but that he continued with radiation therapy.  The 
notes also indicated that the veteran reported increased 
coughing, trouble swallowing, and shortness of breath when 
lying down.  The veteran also experienced increased pleural 
effusion.  Diagnoses were squamous cell lung cancer, superior 
vena cava syndrome, and chronic obstructive pulmonary 
disease. 

In May 1999, the veteran was admitted to Parkview Memorial 
Hospital.  According to the history given at admission, the 
veteran had known squamous cell carcinoma of the lung, 
diagnosed during the previous year.  The report also stated 
that veteran's lung cancer was diagnosed by a bronchoscopy, 
which showed tumor involvement of the distal trachea, and by 
a CT scan that showed that the tumor had enveloped the 
superior vena cava.  Physical examination showed elevated 
neck veins, marked pectus excavatum without obvious wheezes 
or rales, tachycardia, pronounced clubbing in all digits, and 
2+ bilateral ankle edema.  A chest x-ray showed a large 
cavitary right upper lobe mass with a thickened apical peel, 
an elevated right hemidiaphragm with blunting, and a clear 
left lung.  

A final report on the veteran's May 1999 hospitalization and 
death, by Michael Overdahl, M.D., dated May 1999, indicated 
that the diagnoses at death were massive hemoptysis, 
inoperable and unresectable squamous cell carcinoma of the 
lung refractory to chemotherapy and radiation, superior vena 
cava syndrome, chronic obstructive pulmonary disease, severe 
malnutrition, and large abdominal aortic aneurysm. 

Based on the foregoing medical evidence and the entire 
record, the Board finds that the preponderance of evidence is 
against a claim for service connection for the cause of the 
veteran's death.  The objective information from the 
veteran's service records shows that the veteran did not have 
service in Vietnam.   Nonetheless, even if the Board assumed 
that the veteran spent some period of his service in Vietnam, 
that period would have ended April 26, 1967.  The evidence of 
record does not demonstrate that the veteran's squamous cell 
cancer of the lung was manifested within 30 years from the 
date of the veteran's last presumed exposure to Agent Orange.  
The medical evidence does not show that the lung cancer was 
manifested until October 1998, when a chest CT scan revealed 
a neoplastic encasement of the central region of the 
veteran's right lung, and a bronchoscopy showed carcinoma of 
the right upper lobe of the bronchus, right main bronchus, 
and subcarinal area.  

In short, there is no medical evidence in the record showing 
the presence of lung cancer prior to April 26, 1997, which is 
30 years from the date the veteran was last in service and 
presumed exposed to Agent Orange.  As the veteran's diagnosis 
was outside the presumptive period for service connection of 
lung cancer, the appellant is not entitled to presumptive 
service connection for the cause of the veteran's death.  
Moreover, there is no medical evidence of a nexus linking the 
veteran's squamous cell lung cancer to the veteran's service.  
The appellant has not produced any medical evidence which 
shows that the squamous cell carcinoma that caused the 
veteran's death was in any way related to the veteran's 
service.   See 38 U.S.C.A. §§ 1110, 1116, 1310; 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.312, 3.313.

The Board regrets that the appellant's claim must be denied 
on the basis that the veteran's fatal lung cancer was 
initially shown to be manifested too late to be afforded 
presumptive service connection.  However, the Board is bound 
by the laws prescribed by Congress and the regulations 
promulgated by the Secretary, and the Board is not free to 
disregard those laws and regulations.  See 38 U.S.C.A. 
§ 7104(c); 38 C.F.R. § 20.101(a).  In conclusion, the Board 
finds that the preponderance of the evidence is against the 
claim of entitlement to service connection for the cause of 
the veteran's death. 


ORDER

Service connection for the cause of the veteran's death is 
denied.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 

